Citation Nr: 0104621	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  95-13 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

The propriety of the initial 20 percent rating assigned for 
chondromalacia of the left patella from November 18, 1993, 
and entitlement to an evaluation greater than 30 percent from 
March 7, 2000.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that granted the veteran's claim of 
entitlement to service connection for chondromalacia of the 
left patella (a left knee disability) at a noncompensable 
level. 

In a July 1996 action, the RO increased the evaluation for 
the veteran's service-connected left knee disability from 
noncompensable to 20 percent, effective November 18, 1993.  
The veteran testified before the RO in July 1996.  
Thereafter, in May 1997, the Board remanded this matter for 
further development and adjudication.  By a rating action in 
October 2000, the RO increased the evaluation for this 
disability from 20 percent to 30 percent, effective March 7, 
2000.

The Board also notes that the RO adjudicated this claim as 
one for an increased rating for the service-connected left 
knee disability.  However, the appeal was initiated based on 
the veteran's disagreement with the initial noncompensable 
evaluation assigned following the grant of service connection 
for this disorder, and was continued based on the assignment 
of a 20 percent evaluation from November 18, 1993, through 
March 7, 2000.  In light of the distinction noted by the 
United States Court of Appeals for Veterans Claims (Court) in 
the decision Fenderson v. West, 12 Vet. App. 119 (1999), the 
Board has characterized the issue as one involving the 
propriety of the initial evaluation assigned.  The Board will 
also consider entitlement to a rating higher than 30 percent 
during the period noted above.






FINDINGS OF FACT

1. Prior to March 7, 2000 the evidence of record demonstrates 
that this disability had primarily been manifested by 
moderate instability, pain, degenerative changes, and 
slight limitation of motion.

2. After March 7, 2000, the evidence of record demonstrates 
that this disability had primarily been manifested by 
slight instability, pain, degenerative changes, and 
moderate limitation of motion.

3. The veteran's left knee disability does have a significant 
impact on his employment.


CONCLUSIONS OF LAW

1. The criteria for separate disability evaluations of 20 
percent and 10 percent, but no more, on a schedular basis, 
for the veteran's service-connected left knee disability 
for the period from November 18, 1993 to March 7, 2000, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260, 5261, 5257 (2000).

2. The criteria for separate disability evaluations of 30 
percent and 10 percent, but no more, on a schedular basis, 
for the veteran's service-connected left knee disability 
for the period from March 7, 2000, have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260, 5261, 5257 (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran and his representative contend that a higher 
rating is warranted for his left knee disability, currently 
rated as 30 percent disabling.  

A review of the record reflects that service connection was 
established for a left knee disability at a noncompensable 
level by the currently appealed rating decision of June 1994.  
The effective date assigned to that rating was November 18, 
1993, the date the claim was received.  That decision was 
based mainly on the veteran's service medical records, which 
showed that he suffered from chondromalacia of the patella 
while in service, and on the reports of a VA examination and 
VA outpatient treatment records, discussed in detail below, 
which showed that he did currently suffer from a left knee 
disability.  A rating decision dated July 1996 increased the 
veteran's rating to a 20 percent level, effective from 
November 18, 1993, based on his hearing testimony and medical 
evidence discussed below.  Based on further evidence, the 
veteran's rating was increased to a 30 percent level in 
October 2000, effective March 7, 2000.

The relevant evidence of record pertaining to the severity of 
the veteran's left knee disability includes the reports of VA 
examinations, and outpatient treatment records.

The reports of VA outpatient treatment from 1993 and 1994 
show that the veteran was seen many times during that period 
for left knee pain.  He apparently received a brace for his 
left knee in April 1994.

The report of an MRI dated February 1994 indicates that the 
veteran had a tear at the posterior horn of the lateral 
meniscus, with grade I degeneration at the anterior horn of 
the same meniscus.  The medial meniscus appeared intact.  The 
anterior and posterior cruciate ligaments were normal, and 
the medial and lateral collateral ligaments were 
unremarkable.

The report of a VA examination dated January 1994 indicates 
that the veteran had a good posture and gait, but he would 
occasionally limp when his leg got tired.  The veteran 
reported that his knee would give out on him 2-3 times a 
month, and that he continued to have pain in his knee.  The 
veteran's knee was noted to have no swelling or deformity.  
The examiner found the veteran to have good flexion and 
extension, with pain over the lateral aspect of his knee over 
the head of the fibula on rotation.  The veteran was 
diagnosed with post status fracture of the head of the left 
fibula, and possible chondromalacia of the left patella.

The veteran, in the testimony from his hearing, dated July 
1996, indicated that he could not hold down the job of day 
laborer due to his knee condition.  He indicated that his 
knee had been bothering him since he was released from 
service.  The veteran described his pain as continuous, 
sharp, and shooting.  The veteran indicated that his knee 
would sometimes swell, and would give out on him while 
walking.  The veteran indicated that he always wore his knee 
brace.  The veteran indicated that the range of motion of his 
leg is limited.  The veteran reported that his last job was 
as a cook, but he had to leave that because his doctor told 
him that he could not work until he had surgery.

The veteran was seen on an outpatient basis several times for 
knee pain in 1996.

The report of VA outpatient treatment dated August 1996 
indicates that the veteran continued to complain of pain and 
his knee giving way.  At that time the veteran was found to 
have no effusion, but pain on palpation.  The veteran's 
extension of the left leg was 165-170 degrees, and flexion 
was 45 degrees.

The veteran received another brace for his leg in October 
1996.

The report of VA outpatient treatment dated December 1996 
shows that the veteran was complaining of pain in the left 
knee, instability, swelling, and crepitus.  The veteran was 
diagnosed during this time with chondromalacia, degenerative 
joint disease, and a torn meniscus of the left knee.  The 
veteran was seen several times in 1996 for continuing 
symptoms in his left knee, and was eventually persuaded to 
undergo knee surgery.

The veteran's medical records indicate that he underwent a 
left knee arthroscopy in January 1997.  During that procedure 
the doctor noted that the patella showed degenerative 
changes, stage 2-3.  The intracondylar notch showed an ulcer 
at stages of healing, with bone showing at one spot.  
Cruciates were intact, and the medial and lateral meniscuses 
were also intact.  Mild degenerative changes were seen on the 
lateral compartment, and were more obvious in the medial 
compartment, with a medial femoral condylar ulcer having a 
weight bearing area of about 7mm.

In late January, the veteran still complained of pain in his 
left knee, but less than he had prior to surgery.  The 
veteran was seen again in February 1997 for pain in his knee.  
The veteran was given a temporary total rating, under 
38 C.F.R. § 4.30 (2000), from January 1997 to May 1997, to 
convalescence after surgery.  (This was later extended, in a 
December 1997 rating decision, to August 1997.)

A note in the veteran's outpatient treatment records dated 
June 1997 indicates that the veteran still had a left knee 
chondral defect which might need future surgeries, and that 
the veteran would not be able to do any labor work due to his 
left knee.

The report of a VA examination dated August 1997 indicates 
that the veteran reported that he had a long-standing problem 
with his knee.  The veteran indicated that his doctor advised 
him that he could not do his labor work due to his knee.  The 
veteran reported being out of work for some time.  The 
veteran complained of a constant pain in his left knee, and 
even though he wore a brace, he had trouble with his knee 
starting to give way.  The veteran indicated that he could 
not stand for any significant period of time, and that he has 
trouble sitting for prolonged periods of time. 

Upon examination, the examiner found no evidence of swelling 
or significant deformity in the left knee.  The examiner 
noted that there appeared to be some minimal loose motion of 
the left knee.  The veteran had a left knee flexion of 100, 
and extension of 0 degrees.  The examiner noted that this 
range of motion study was with consideration of pain, 
fatigue, weakness, and coordination.  The examiner reported 
that the veteran has had no acute flare ups, since he does 
little to aggravate the knee.  X-rays taken in conjunction 
with this examination showed hypertrophic spurring of the 
patella and tibia.

The report of outpatient treatment dated October 1997 
indicates that the veteran was still having trouble with his 
knee, and had not responded to his previous arthroscopy.  The 
veteran was again seen in November 1997 for left knee pain.  
At that time the veteran indicated that he wore a brace at 
all times for stability, and used crutches for ambulation 
infrequently.  The veteran was found at that time to have a 
range of movement of 8-100 degrees.  The knee was found to be 
stable, with mild effusion, atrophied quadriceps, with 
"N/V" intact, and weak distal pulses.  The veteran was 
given a diagnosis of a chondral ulcer of the left knee, and 
was scheduled for left knee arthroscopy and shaving of 
ulcers, which he had later in November 1997.

During this arthroscopy, the veteran was found to have stage 
2-3 degenerative changes of the left patella.  The femur 
showed a massive ulcer that included the whole trochlear 
notch of the femur and also massive ulcerations on the medial 
femoral condyle.  About 80 percent of this had healed with 
fibrous tissue, and there was only a small area about 8-10 mm 
in the notch which had not healed.  However, when looking for 
a donor site, the surgeon noted that there was a lot of 
fraying and fibrination, and healthy cartilage could not be 
found.  It was noted that the veteran's patella rides very 
high and starts articulating with the femur from high on the 
top.  The surgeon shaved and tended to the trochlea and 
partially shaved the medial meniscus.  The veteran's 
postoperative diagnoses were of severe chondral ulceration of 
the femoral notch, trocheal, and medial femoral condyle, 
posterior horn tear of the medial meniscus undersurface and a 
longitudinal tear on the posterior horn, and osteoarthritis 
of the patellofemoral joint and medial compartment.  In a 
December 1997 rating action, the veteran was given a 
temporary total rating from November 1997 to February 1998 to 
convalesce from this surgery.  (This was subsequently 
extended, by March, May, and December 1998 rating actions, to 
December 1998.)

The veteran was referred to kinesiotherapy in March 1998, for 
strengthening exercises.  The veteran was instructed that he 
could not perform labor or construction work for 3 months due 
to his knee.

A further VA examination was conducted in April 1998.  The 
veteran indicated that he had constant pain in his left knee, 
which he rated as an 8 on a scale of 1-10.  The veteran 
indicated that a 3.5 block walk causes his pain to become 
severe to the point that he has to rest and hour and a half 
before he makes the return walk home.  The veteran complained 
of frequent swelling of the knee, which also occasionally 
gives way and locks.  The veteran does have crepitus.  The 
veteran indicated that he had a flare-up almost daily, 
whenever he is on his feet for prolonged periods of time, and 
he would rate his pain at that time as a 10.  The veteran 
indicated that these flare-ups would last for between 45 and 
90 minutes, and that, when they would occur, he would have to 
rest, elevate his leg, and take his pain medication.  The 
veteran's normal flexion is 105 degrees, but these flare-ups 
limit his motion to 90 degrees.  The veteran left knee 
extension is 5 degrees.  The veteran at that time indicated 
that he was not using a brace, cane or crutches.  The 
examiner indicated that the veteran has been a construction 
worker all his life, but is unable to be on his feet to do 
his normal employment.  At the time of the examination, the 
veteran had no swelling or deformity in the left knee.  The 
examiner found no loose motion, no lateral instability, and 
no subluxation.

The examiner indicated that, in determining the veteran's 
range of motion, pain, fatigue, incoordination, and weakness 
were considered.  The examiner diagnosed the veteran with 
chondromalacia of the left knee with severe condylar ulcers.  
X-rays taken in conjunction with this examination found the 
veteran to have no change of the large anterior tibial 
tubercle exostosis and irregularity of the patella.

A further outpatient treatment report dated May 1998 
indicates that the veteran had severe arthritis of the left 
knee, and would be unable to work at all until he had 
vocational rehabilitation to retrain him for a sedentary job.  
The veteran was diagnosed with endstage osteoarthritis of the 
left knee.

In May 1998, the veteran was granted a temporary total rating 
for the period of November 1997 to December 1998, to allow 
the veteran to convalesce and participate in kinesiotherapy.

The veteran was given another VA examination in October 1998.  
The veteran at that time continued to complain of chronic 
pain in his left knee on a daily basis, with pain at a level 
of at least 7 on a scale of 1 to 10.  The veteran indicated 
that he has flare-ups almost daily where his level of pain 
rises to a 9 or 10.  These flare-ups are precipitated by 
prolonged weight bearing.  The veteran at that time had 
recently completed his kinesiotherapy course and was 
instructed not to wear his brace any longer, however, he 
would wear it if he was going to be up for an extended period 
of time.  He uses a cane occasionally.  The veteran indicated 
that his knee would give way 2-3 times a day.  The veteran 
indicated that he had not worked for some time, because of 
the problem with his knee.  The veteran indicated that he has 
been trying to get vocational training, but has not yet 
accomplished this.  (It is noted that the veteran was 
approved for VA vocal rehabilitation in August 1997, but that 
training was deferred due to the veteran's then impending 
knee surgery.  A note from a rating specialist dated May 1998 
indicates that the veteran need only contact VA vocal 
rehabilitation to reinstate the training process.)

Upon examination, neither of the veteran's knees was found to 
have swelling, deformity, loose motion, or lateral 
instability.  Flexion of the left knee was 90 degrees, and 
extension was 0 degrees.  (It is presumed that the examiner 
meant to indicate left knee, but instead indicated both his 
reading came from the right knee.  Of the 2 ranges of motion 
listed, this is the lesser range of motion.)  The examiner 
indicated that this range of motion was given with 
consideration to pain, fatigue, weakness, and incoordination.

A statement of record from the veteran's doctor, and a record 
of outpatient treatment, both dated November 1998, indicate 
that the veteran is totally disabled due to severe arthritis 
of the left knee.

A record of VA outpatient treatment dated March 7, 2000 
indicates that the veteran was complaining of increased pain 
in his left knee.  It was noted that the veteran had varus-
valgus instability, with mild crepitus.  The veteran had no 
swelling, a negative drawer test and McMurray's test, and no 
tenderness with palpation.  The examiner's diagnosis was of 
severe osteoarthritis of the left knee.

The veteran was given another VA examination in September 
2000.  The report of that examination indicates that the 
veteran complained of constant pain in his left knee, which 
the veteran rated as at level of 8, on a scale of 1 to 10.  
The veteran indicated that his knee would give way 3 to 4 
times a week.  The veteran indicated that he suffered from 
flare-ups about 2 or 3 times a week, during which the pain 
would become more severe.  The veteran reported not working 
since 1997 because of his knee.  He indicated that his usual 
occupation was as a road construction heavy equipment 
operator, and that he was unable to operate those machines 
because of his knee.  The veteran reported being unable to 
put any strain or pressure on his knee.

Upon examination, the veteran's left knee had no swelling, 
deformity, or loose motion.   Range of motion of the left 
knee was to a flexion of 80 degrees, and an extension of 20 
degrees.  The examiner indicated that the range of motion 
determination included consideration, pain, weakness, 
fatigue, and alteration with repetition.

The examiner indicated that an X-ray done August 2000 
revealed mild degenerative disease with hypertrophic changes 
mainly of the articular surface of the patella.  The examiner 
offered a diagnosis of mild degenerative disease of the left 
knee with a history of lateral meniscal tear, and status post 
multiple arthroscopic surgeries, with a chondral ulcer.


Analysis

The veteran contends, in substance, that a disability 
evaluation higher than the 20 percent evaluation initially 
assigned following the grant of service connection (and 
effective from November 18, 1993) for the left knee 
disability is warranted; and that an evaluation higher than 
30 percent is warranted from March 7, 2000.  In this regard, 
it is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that, unless otherwise specified, the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.   38 C.F.R. § 4.7 
(2000).

While the veteran's entire history is reviewed when making 
disability evaluations,  where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
separate ratings for separate periods of time based on the 
facts founds) is warranted.  See Fenderson, 12 Vet. App. 126.  
At the outset, the Board acknowledges that the RO has not 
explicitly considered whether staged rating is appropriate in 
this case.  However, the RO's action in reconsidering the 
claim subsequent to the May 1997 remand, and in granting the 
higher, 30 percent evaluation for the period from March 7, 
2000, was tantamount to consideration of staged rating.  As 
such, the Board finds that a remand for the RO to explicitly 
consider the claim in light of Fenderson is unnecessary.
 
In this regard, the Board notes that the veteran's service 
connected left knee disability is currently rated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2000), for limitation of extension of motion.  That 
code provides for a 30 percent evaluation for limitation of 
extension to 20 degrees.  A 40 percent rating would be 
appropriate for limitation of extension to 30 degrees.

The veteran could further be rated on the basis of limitation 
of flexion.  Limitation of flexion for knees is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2000).  In order to 
be eligible for a 30 percent disability rating under 
Diagnostic Code 5260, the maximum rating available under that 
code, the veteran's left knee flexion would have to be 
limited to 15 degrees. 

The veteran could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  That code indicates that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected by limitation of motion.  The Board points 
out that, for the purpose of rating disabilities from 
arthritis, the knee is considered to be a major joint.  
38 C.F.R. § 4.45 (2000).  A 20 percent rating would be 
warranted for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  

The veteran's knee could also be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000), for subluxation or 
lateral instability.  The veteran was rated under this code 
from November 18, 1993 to March 7, 2000.   A 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent rating under this code is 
warranted for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In that case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the left knee.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Board would also point out that, in a precedent opinion, 
the General Counsel of VA held that a veteran who has 
arthritis and lateral instability in his knees may receive 
separate ratings under Codes 5003 and 5257.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997).  Moreover, the 
VA General Counsel has since held that separate ratings are 
only warranted in these types of cases when the veteran has 
limitation of motion in his knees that at least meets the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca and 38 C.F.R. §§ 4.45 and 4.59) 
where there is probative evidence showing the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).

That said, the Board finds that there is no persuasive 
evidence of record that shows that the veteran's service-
connected left knee disability warrants a disability 
evaluation higher than 20 percent under Diagnostic Code 5257 
for the period from November 18, 1993, the date the original 
claim was filed, until March 7, 2000 (the effective date of 
the increase to 30 percent).  As noted previously, during 
that time the veteran was rated under Diagnostic Code 5257, 
for moderate recurrent subluxation or lateral instability.  
To warrant a 30 percent rating under that code, the veteran 
would have to have severe recurrent subluxation or lateral 
instability.  The veteran has consistently reported, from 
1994 through 1998, that his knee would give way on him. 
However, medical records from 1993 through 1996 do not 
mention the veteran having any instability or subluxation of 
his left knee.  Further, in an August 1997 VA examination, 
the examiner found only minimal loose motion of the knee, and 
did not mention any other findings of instability.  In an 
outpatient treatment report dated October 1997, the veteran's 
knee was found to be stable.  The report of a VA examination 
dated April 1998 indicates that the veteran had no loose 
motion, lateral instability, or subluxation of the left knee.  
A VA examination dated October 1998 found no loose motion or 
lateral instability in the left knee.  Taking into account 
all the relevant evidence, the Board finds that the veteran's 
level of knee instability or subluxation from November 18, 
1993 to March 7, 2000, does not rise to a severe level, such 
that a higher rating than 20 percent is warranted under 
Diagnostic Code 5257.

However, as to a higher rating for limitation of motion, 
under Diagnostic Code 5260 or 5261, the Board notes that the 
veteran's limitation of flexion readings from November 1993 
to March 2000 were 45 degrees in August 1996, 100 degrees in 
August 1997, 100 degrees in November 1997, 90 degrees in 
April 1998, and 90 degrees in October 1998.  Further, 
limitation of extension readings from that time were 10-15 
degrees in August 1996, 0 degrees in August 1997, 8 degrees 
in November 1997, 5 degrees in April 1998, and 0 degrees in 
October 1998.  As such, considering all the evidence, and 
pain on motion, as per DeLuca, the Board finds that the 
veteran's limitation of left knee motion during this time 
rose to such a level as to warrant a compensable evaluation.   
See VAOPGCPREC 9-98.  As such, and as degenerative changes 
were discovered during this period, the Board finds that the 
veteran is entitled to an additional rating of 10 percent for 
limitation of motion, for the period from November 18, 1993 
to March 7, 2000, in addition to his 20 percent rating for 
instability during that time.

As to consideration of a higher evaluation from March 7, 
2000, the Board notes that, at that time, the veteran was 
given a 30 percent 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2000), for limitation of extension of motion.  The veteran's 
limitation of flexion in September 2000 was found to be 80 
degrees, and limitation of extension was found to be 20 
degrees.  To receive a higher rating under this code, the 
veteran would have to have a limitation of extension to 30 
degrees.  Further, the highest rating the veteran could 
receive under Diagnostic Code 5260 would be a 30 percent 
evaluation, for limitation of flexion to 30 degrees.  Clearly 
then, the veteran is properly rated as 30 percent disabling 
under Diagnostic Code 5261, even considering pain on motion, 
as per DeLuca.

However, the Board notes that while the report of the 
September 2000 VA examination did not find that the veteran 
suffered from any left knee instability, the veteran did 
report that his knee would give way on him, and the report of 
VA outpatient treatment dated March 2000 indicated that he 
suffered from varus valgus instability.  Taking into account 
all relevant evidence, and resolving all doubt in favor of 
the veteran, the Board finds that the veteran is entitled to 
a separate rating under Diagnostic Code 5257 of 10 percent, 
for slight instability, effective March 7, 2000.

Therefore, the Board finds that the veteran was properly 
rated from November 18, 1993, to March 3, 2000 at a 20 
percent evaluation for moderate instability or subluxation, 
but is also entitled to a separate 10 percent evaluation for 
limitation of motion.  Although the veteran was properly 
rated from March 7, 2000 at a 30 percent evaluation for 
limitation of motion, the Board finds that the veteran is 
also entitled to a separate 10 percent rating under 
Diagnostic Code 5257, for slight instability or subluxation.  
Therefore, the veteran is entitled to be rated separately as 
30 and 10 percent disabling under the applicable Diagnostic 
Codes for his left knee disability, for the period from March 
7, 2000.  

Furthermore, the Board notes that in exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of  "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2000).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id. 

The Court has further indicated in Floyd v. Brown, 9 Vet. 
App. 88 (1996), that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  However, the Board is obligated to 
seek out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  In the instant case there is evidence, 
most notably from a statement from the veteran's doctor and a 
record of outpatient treatment dated November 1998, that the 
veteran's left knee disability is interfering with his 
ability to work.  The veteran has further indicated that he 
has not been able to work since 1997.  Further, the veteran 
has been given a temporary total rating several times during 
the course of this appeal, due to his inability to work 
because of knee surgery.  As there is evidence that the 
veteran's disability does have a significant impact on his 
employability, the Board is of the opinion that this case 
should be remanded for consideration of extraschedular 
consideration.


ORDER

Entitlement to a separate rating of 10 percent for limitation 
of motion of the left knee from November 18, 1993 to March 7, 
2000 (in addition to the 20 percent evaluation in effect 
under 38 CFR § 4.71a, Diagnostic Code 5272) is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  

Entitlement to a separate rating of 10 percent for 
instability of the left knee from March 7, 2000 (in addition 
to the 30 percent evaluation in effect under 38 CFR § 4.71a, 
Diagnostic Code 5261) is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  


REMAND

As noted above, there is evidence that the veteran's 
disability does have a significant impact on his 
employability.  In the December 2000 rating action, however, 
the RO determined that the veteran's disability, at least as 
regards a claim for individual unemployabilty, should not be 
submitted to the Director of the Compensation and Pension 
Service for extra-schedular consideration because there were 
no exceptional factors or circumstances associated with the 
veteran's disability.  However, in light of the 
aforementioned evidence, and mindful of its duty to assist, 
the Board believes consideration of an extraschedular 
evaluation by the Director of the Compensation and Pension 
Service is warranted.  Accordingly, and to ensure due 
process, this case is REMANDED for the following action:

1. The veteran should be provided an 
opportunity to submit additional 
argument and/or evidence in support of 
his claim for entitlement to an 
extraschedular disability evaluation, 
to include any  records of relevance 
not already made part of the record.  
Quarles v. Derwinski, 3 Vet.App. 129 
(1992).

2. The RO should then refer the case to 
the Under Secretary for Benefits or 
the Director, Compensation and Pension 
Service, for consideration of "an 
extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disabilities," 
is necessary and if not, provide 
detailed reasons and bases in support 
of that decision.

3. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. If 
any development is incomplete, 
appropriate corrective action is to be 
implemented, including, if deemed 
necessary, an additional VA 
examination to determine the severity 
of the veteran's service connected 
disability.

4. In the event the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, 
which reflects consideration of any 
new evidence and which provides a 
complete discussion of and citation to 
the appropriate regulatory and 
statutory criteria.  The veteran and 
his representative must be given the 
opportunity to respond to the 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).










	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 



